Citation Nr: 0904019	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to March 1967, with subsequent service in the 
Texas National Guard.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
left ear hearing loss and hypertension.  In November 2004, 
the veteran testified before a Decision Review Officer (DRO); 
a transcript of that hearing is of record.  In March 2007, 
the Board remanded the claims for further development.  An 
August 2008 rating decision granted service connection for 
hearing loss.  As the veteran did not appeal the rating 
assigned for the hearing loss, this represents a full grant 
of the benefit sought and the only matter remaining before 
the Board is as stated on the previous page.

In a January 2009 statement, the veteran's representative 
indicated that the veteran's hypertension was due to the 
veteran's combat experience, or post-traumatic stress 
disorder (PTSD).  It appears that at the same time his 
representative submitted correspondence from H. M. T., M.D., 
(dated in July 2008) that found that it was at least as 
likely as not that an individual's (not the veteran) fatal 
atherosclerotic coronary artery disease was proximately due 
to his service connected PTSD.  As the veteran has been 
denied service-connection for PTSD and therefore secondary 
service connection could not be granted based on such, and 
the matters seeking to reopen a claim of service connection 
for PTSD and service connection for atherosclerotic coronary 
disease as secondary to PTSD have not been addressed by the 
RO, the claims are referred back to the RO for further 
development.  


FINDING OF FACT

Hypertension was not manifested in service or in the first 
postservice year; is not shown to be related to service; and 
is not shown to have been caused or aggravated by the 
veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to diabetes mellitus, type II, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A March 2004 letter (prior to the June 2004 rating decision) 
advised the veteran of the information and evidence necessary 
to support a service connection claim and of his and VA's 
duties and responsibilities as it pertained to obtaining and 
providing evidence in support of a service connection claim.  
Although this letter did not specifically list the claim of 
hypertension, the June 2004 notice letter that accompanied 
the June 2004 rating decision specifically stated that VA 
determined that the veteran's hypertension was not related to 
his military service and that the March 2004 letter told the 
veteran of the what information and evidence was necessary to 
support this (service connection) claim.  A March 2007 letter 
advised the veteran that he should identify dates and 
locations of treatment (in-service and post-service) and of 
medical evidence, lay statements, employments records, etc. 
which support his claim.  The 2007 VCAA letter also discussed 
the duties and responsibilities of VA and the veteran as 
pertained to obtaining and providing evidence in support of 
the claim.

Furthermore, through his statements, and DRO hearing 
testimony the veteran and his representative demonstrated an 
understanding of what was necessary to substantiate the 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated. 
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Moreover, the veteran was 
provided with an August 2008 Supplemental Statement of the 
Case (SSOC) after notice was completed.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding that VA cured any 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.

With regard to the veteran's secondary aspect of his claim 
for service connection for hypertension, the Board also notes 
that notice to the veteran did not take the form prescribed 
in Pelegrini.  However, in an August 2004 Statement of the 
Case (SOC), and June 2005 and August 2008 Supplemental 
Statements of the Case (SSOC), the RO provided a detailed 
explanation as to why the claim for secondary service 
connection was being denied.  Based on the information 
provided, a reasonable person would have known what was 
needed to substantiate his claim. 

Furthermore, in a February 2007 appellant's brief, the 
veteran's representative made references to 38 C.F.R. 
§ 3.310(a) and Allen V. Brown, 7 Vet. App. 439 (1995), when 
he addressed the veteran's secondary service connection 
claim.  Therefore, any failure to provide him with adequate 
notice is not prejudicial. See Sanders at 889.  The Board 
thus finds that VA has satisfied its duty to notify. See 
Pelegrini II, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2007 letter provided such notice and the 
claim was subsequently readjudicated by an August 2008 SSOC. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's pertinent service treatment records 
and post-service private and VA medical records are in the 
file and he has undergone several medical evaluations from 
2004 forward.  Although, the Board remanded the claim in 
March 2007, in part, to obtain relevant treatment records 
regarding the veteran's hypertension, the veteran did not 
provide any further information so that such records could be 
obtained and associated with the claims file.  There is no 
indication from the claimant that there are any outstanding 
relevant medical records available, but not associated with 
the record, that are needed for a full and fair adjudication 
of the claim or that he is aware of any other evidence which 
might be relevant.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim currently 
before the Board.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like cardiovascular disease, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.30(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that he is entitled to service 
connection on a secondary basis for his hypertension, because 
the disability is due to his service-connected diabetes 
mellitus, type II.

On May 2004 VA examination, it was noted that the claims file 
was sent to and reviewed by the examiner.  A past medical 
history reported that the veteran's onset of diabetes 
mellitus was 10 years ago and hypertension was diagnosed 15 
years ago.  To date, the veteran had no complications of his 
diabetes mellitus.  He denied retinal hemorrhages, increased 
pressure, or difficulty with vision.  There were no renal 
complications.  All renal function tests were within normal 
limits.  He denied dyspnea, angina, chest pain of any kind, 
or arrhythmia.  There was no history of heart attack.  There 
were no complaints of peripheral neuropathy.  The diagnoses 
were diabetes mellitus, type 2 controlled with oral 
medications; and hypertension that pre-existed the diabetes 
mellitus by 5 to 10 years.  The examiner opined that there 
was no cause and effect relationship between the veteran's 
diabetes mellitus and hypertension.  The examiner added that 
the only way that the veteran's hypertension could be related 
to his diabetes would be if he had significant renal disease.  
However, he did not have renal disease, therefore, the two 
were unrelated. 

On June 2008 VA examination, it was noted that the claims 
file was reviewed.  The examiner noted that the veteran was 
diagnosed with essential hypertension in 1992.  He had been 
evaluated several times for elevated pressure, but there was 
no diagnosis or treatment until 1992.  He was on continuous 
medication and the condition was stable.  As it relates to 
the veteran's heart or his hypertension, there was no history 
of hospitalization or surgery, traumatic injury, cardiac 
neoplasm hypertensive renal disease, epistaxis (es), stroke, 
hypertensive cardiovascular disease, or other hypertensive 
related disease.  On examination, his pulse was 90 bpm, 
respiratory rate was 12, and blood pressure was 133/76 mmHg, 
130/70 mmHg, and 128/72 mmHg.  His rhythm was regular.  JVD, 
click, pericardial RUB and murmur were absent.  His chest was 
normal, left and right percussion exams were normal, and 
there was no peripheral edema.  The diagnosis was essential 
hypertension.  Hypertensive heart disease was not present.  
The examiner commented that the veteran's diagnosis of 
essential hypertension occurred several years before his 
diagnosis of diabetes mellitus, type II.  His renal tests 
were all normal, which meant that there was no relationship, 
cause and effect, or aggravation of his hypertension by his 
diabetes mellitus.  The two conditions were unrelated.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the May 2004 and June 2008 
medical opinions are probative based on the examiners' 
thorough and detailed examinations of the veteran as well as 
the adequate rationales for their opinions.  In addition, 
there are no contrary competent medical opinions of record.  
Accordingly, the Board finds that service connection for the 
veteran's hypertension, as secondary to his service-connected 
diabetes mellitus, type II, is not warranted.

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for 
hypertension.

Service treatment records (STR's), including a March 1967 
separation examination, are negative for any complaints, 
treatment, of findings related to hypertension.  On 
separation examination, a clinical evaluation of the 
veteran's heart was normal and blood pressure was 118/68.  A 
July 1983 enlistment examination into the Texas National 
Guard was also negative for any complaints, findings, or 
treatment, related to hypertension.  A clinical evaluation of 
the heart was normal and blood pressure was 130/84.  Since 
there were no recorded complaints of symptoms of hypertension 
during approximately 3 years of service and the veteran's 
cardiovascular system was found to be normal on examination 
at separation, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
coronary artery disease. 38 C.F.R. § 3.303(b). 

Post-service private medical records from Dr. E. J. L. dated 
from January 1998 to June 2000, and from Dr. H. B. R. dated 
from August 2000 to January 2004 showed treatment for 
diabetes mellitus and hypertension.  At no time did any 
treating provider relate the veteran's hypertension to his 
period of active service.

On May 2004 VA examination, a past medical history reported 
that the veteran's was diagnosed with hypertension 15 years 
ago (or approximately in 1989).  He denied dyspnea, angina, 
chest pain of any kind, or arrhythmia.  There was no history 
of heart attack.  There were no complaints of peripheral 
neuropathy.

On June 2008 VA examination, it was reported that although 
the veteran had been evaluated several times in previous 
years for elevated pressure there was no diagnosis of 
hypertension or treatment until he was diagnosed with 
essential hypertension in 1992.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current hypertension.  The evidence is also against 
a finding that the hypertension is a result of the veteran's 
service-connected diabetes mellitus, type II.  In addition, 
hypertension was not manifest within one year of service 
separation, so presumptive service connection for 
hypertension is not warranted.

The veteran contends that his hypertension is related to his 
active service.  However, as a layperson, he is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced. Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms, such as high blood pressure, after discharge and 
supports his claim for service connection.  However, the 
first post-service evidence of the veteran's hypertension is 
dated in 1998, approximately 31 years after his separation 
from service.  Even considering if the veteran was diagnosed 
in 1989, as per the history provided on May 2004 VA 
examination, this was still 22 years post service.  In view 
of the lengthy period without treatment and no evidence of a 
continuity of symptomatology, this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board finds that there is a preponderance of the evidence 
that weighs against a finding that the veteran's hypertension 
developed in service. Therefore, the Board concludes that the 
hypertension was not incurred in or aggravated by service.  
In addition, the Board finds that the evidence is against a 
finding that the veteran's hypertension is proximately due 
to, the result of, or aggravated by his service-connected 
diabetes mellitus, type II.  As there is a preponderance of 
the evidence against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 3 8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, type II, is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


